20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 1 of
                                        43



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
  TO BLACK DUCK PROPERTIES, LLC, AND LARRY WRIGHT’S PRETRIAL ORDER
         COME NOW Debtor Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series

  Pipeline ROW, KrisJenn Ranch, LLC-Series Uvalde Ranch, as successors in interest to Black

                                                                                          1
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 2 of
                                        43



  Duck Properties, LLC (collectively “KrisJenn”) and Third-Party Defendant Larry Wright,

  pursuant to Local Rule 7016 and submit their proposed pretrial order:

  1.     Concise Description of Dispute

         This case concerns a pipeline right-of-way in East Texas (“the ROW”) that was purchased

  by Black Duck Properties, LLC (“Black Duck”) in 2017.             Plaintiff KrisJenn Ranch, LLC

  (“KrisJenn Ranch”) recognizes that Longbranch Energy (“Longbranch”) and DMA Properties

  (“DMA”) have a 20% net-profits interest in the proceeds of any profits Black Duck derives from

  the ROW; however, it denies that this net profits interest would be enforceable against any
  subsequent purchaser of the ROW. KrisJenn claims that the imposition of such a perpetual net

  profits interest is illegal and would prevent the ROW from ever being sold. Counter-Plaintiffs

  disagree and, although such a dispute would seem to be between Counter-Plaintiffs and any

  subsequent purchaser, they assert that Black Duck has breached its contract by refusing to

  recognize that a net profits interest runs with the land. Further, they claim this purported breach

  of contract also constitutes a fraud and other tortious conduct. The parties have asked the Court to

  declare their respective interests in the ROW and interpret the written agreements conveying those

  interests—respectively, the Longbranch Assignment and the DMA Agreement.

         In addition to claims for declaratory relief, KrisJenn has asserted claims against DMA,

  Moore, and Longbranch for tortuous interference with a contract, breach of fiduciary duty, fraud,

  and non-dischargeability. In short, KrisJenn asserts that the Defendants collectively withheld

  important facts regarding their business dealings, their relationship with the lawyer who drafted

  the Longbranch Assignment, and actively worked to place the needs of each other before those of

  Black Duck. They further claim that Moore and Borders tortiously interfered with Black Duck’s

  contract to sell the ROW to a subsequent purchaser. This sale was completed in 2018 and was

  projected to be very profitable; however, the purchaser demand recession of the sale after Moore


                                                                                                    2
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 3 of
                                        43



  and Borders threatened to file a lawsuit. Moore, DMA, and Longbranch deny all of Plaintiffs’

  claims.

            DMA, Moore, and Longbranch have asserted counter-claims and third-party claims against

  Wright and KrisJenn, including claims for declaratory relief, fraud, breach of fiduciary duty,

  breach of contract, tortious interference, conspiracy, knowing participation as well as various

  equitable claims. The gist of these claims is that (a) Wright engaged in wrongful conduct to secure

  control and ownership over the ROW; and (b) took further wrongful actions (through KrisJenn

  and Black Duck) in an attempt to disregard Longbranch and DMA’s interests in the ROW. Wright

  and KrisJenn deny those allegations.

            DMA also asserts counter-claims based on certain promissory-note payments owed to

  Black Duck. KrisJenn claims these assets were assigned to it to partially satisfy Black Duck’s

  debts. DMA, Moore, and Longbranch claim this assignment is fraudulent and void. DMA further

  contends that Wright and his entities attempted to misappropriate DMA’s half of the payments.

  On that basis, DMA asserts claims for breach of contract, conversion, and breach of fiduciary duty,

  as well as equitable claims. KrisJenn denies those allegations.

  2.        Jurisdictional Statement

            This Court has jurisdiction over the parties’ claims and defenses under 28 U.S.C. §1334

  because this proceeding is a core proceeding under 28 U.S.C. §157(b)(2)(k) concerning the

  determination of the validity, extent, or priority of liens. Additionally, this proceeding is a core

  proceeding under §157(b)(2)(I) concerning determination of the dischargeability of particular

  debts.

            Additionally, and in the alternative, this Court has jurisdiction over these proceedings

  under 28 U.S.C. §157(c) because these proceedings are related to the underlying Chapter 11




                                                                                                    3
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 4 of
                                        43



  bankruptcy case and concern the property of the debtor. Those concerns must be resolved before

  the debtor can effectuate a plan of reorganization.

         Bankruptcy courts have jurisdiction over matters that are “related to” the bankruptcy. See

  In re Denney, 171 F.3d 1016, 1022 (5th Cir. 1999). A matter is “related to” a bankruptcy if the

  outcome of the proceeding may (1) alter the rights, obligations, and choices of action of the debtor;

  and (2) have an effect on the administration of the estate. In re Bass, 171 F.3d 1016, 1022 (5th Cir.

  1999). An adversary proceeding falls within the Court’s “related to” jurisdiction if “the outcome

  of that proceeding could conceivably have an effect on the estate being administered in

  bankruptcy." In re Wood, 825 F.2d 90, 93 (5th Cir. 1987). Here, the outcome of this proceeding

  will have a determinative effect on the estate’s administration in bankruptcy.

  3.     Consent to Entry of Final Judgment by Bankruptcy Court

         The Parties consent to entry of a final order or judgment by the bankruptcy court.

  4.     Summary of Claims and Defenses

         A.      KrisJenn’s Claims
                     1. Declaratory Claim

                         KrisJenn seek judicial declarations that: (1) the Assignment
                         Agreements contain personal covenants, and not real covenants
                         that “run with the land”; (2) KrisJenn is not a successor or assign
                         to Black Duck; and (3) certain funds paid by KrisJenn to Black
                         Duck were loans and not capital contributions.

                     2. Tortious Interference with a Contract

                         KrisJenn assert that Defendants DMA Moore, and Longbranch
                         willfully and intentionally interfered with the TCRG contract.
                         Defendants’ interference proximately caused injury to KrisJenn
                         who was forced to repurchase the ROW from TCRG, which
                         caused it to incur interest expenses of approximately $22,000 a
                         month. Because these damages resulted from Defendants’ malice
                         or actual fraud, KrisJenn is entitled to exemplary damages.

                                                                                                     4
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 5 of
                                        43



                    3. Fraudulent misrepresentations, concealment, and inducement

                        KrisJenn assert that Defendants engaged in fraudulent conduct by
                        making material misrepresentations regarding the Assignment
                        Agreements, the role of George Pigg in drafting those agreements,
                        and the meaning of “Net profits interests.” Defendants also failed
                        to disclose or concealed material information regarding their
                        existing partnership, exclusive relationship with Pigg, their history
                        of selling unenforceable “net profits interests,” and information
                        regarding the existence of potential purchasers for the ROW and
                        their efforts to divert those purchasers away from Black Duck.
                        These representations and concealed facts induced Black Duck to
                        enter into the Assignment Agreements. KrisJenn paid all costs
                        associated with acquiring and maintaining the ROW and is entitled
                        to recover actual, consequential, and exemplary damages. To the
                        extent the Counter-Plaintiffs seek to enforce the Assignment
                        Agreements against Krisjenn, which does not have privity of
                        contract, Krisjenn seeks recission of the Assignment Agreements.

                    4. Breach of Fiduciary Duty

                        KrisJenn assert that Moore, as the principal of SCMED, a 50%
                        owner and manager of Black Duck owed a fiduciary duty to
                        KrisJenn. Moore breached his fiduciary duty by engaging in self-
                        dealing, failing to deal fairly and honestly, failing to act in good
                        faith and maintain loyalty to KrisJenn, failing to act with strict
                        integrity, failing to make disclosures, and failing to act with full
                        candor. Krisjenn is entitled to recover is actual damages, forfeiture
                        of contractual consideration with respect to the DMA Agreement
                        or, alternatively, recission of the DMA Agreement.

         B.     Longbranch, Moore, and DMA’s Affirmative Defenses to KrisJenn’s Claims

                   1.   Justification
                   DMA, Moore, and Longbranch contend that they were justified in
                   providing TCRG with the agreements that created DMA and
                   Longbranch’s 20% net-profits interests in the right-of-way. DMA,
                   Moore, and Longbranch also contend that they had, at a minimum, a
                   good-faith claim to a colorable legal right when they informed TCRG
                   of their interests.




                                                                                                5
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 6 of
                                        43



                   2.   Privilege
                   DMA, Moore, and Longbranch contend that they were privileged to
                   provide TCRG with the agreements that created DMA and
                   Longbranch’s 20% net-profits interests in the right-of-way. DMA,
                   Moore, and Longbranch also contend that they had, at a minimum, a
                   good-faith claim to a colorable legal right when they informed TCRG
                   of their interests.

                   3.   Unclean Hands
                   DMA, Moore, and Longbranch contend that equity and good
                   conscience do not allow KrisJenn to recover on its claim for tortious
                   interference given Wright’s inequitable conduct and fraudulent actions.

         C.     Longbranch’s Claims

                    1. Declaratory Claim
                        Longbranch seeks a declaration construing the Longbranch
                        Assignment and declaring Longbranch’s rights and interest with
                        respect to the right-of-way.
                    2. Breach of Contract
                        Longbranch claims that Black Duck and KrisJenn breached their
                        obligations under the Longbranch Assignment, which includes
                        the duty to pay Longbranch 20% of net profits earned through the
                        sale and operation of the right-of-way and the duty to execute any
                        additional instruments required to effectuate the intent of the
                        Longbranch Assignment. Longbranch also seeks attorneys’ fees
                        under state law in connection with this claim.
                    3. Fraud/Fraudulent Inducement
                        Longbranch contends that Wright fraudulently wormed his way
                        into the deal by representing that he had the financial
                        wherewithal to hold the right-of-way for an extended period of
                        time (measured in years, not weeks or months), including until a
                        suitable buyer or investment partner could be located. If Wright
                        had told the truth about his actual financial resources,
                        Longbranch never would have assigned the right-of-way to Black
                        Duck.
                    4. Fraud (in the alternative)
                        Longbranch contends that Wright never intended to honor his
                        obligation to pay Longbranch 20% of the net profits earned
                                                                                             6
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 7 of
                                        43



                        through the right-of-way and that Wright orchestrated a sham
                        foreclosure in an attempt to erase part or all of Longbranch’s
                        interest in the right-of-way.
                    5. Tortious Interference with Contract
                        Longbranch contends that Wright (through Black Duck and
                        KrisJenn) repeatedly took actions to interfere with and avoid the
                        obligation to recognize and pay Longbranch’s 20% net-profits
                        interest.
                    6. Money Had and Received
                        Longbranch claims that Wright and KrisJenn received proceeds
                        from the sale of the right-of-way—and that 20% of the net profits
                        from the sale of the right-of-way belongs to Longbranch in equity
                        and good conscience.
                    7. Unjust Enrichment
                        Longbranch contends that Wright and his entities have been
                        unjustly enriched by their unfair and inequitable actions.
         D.     DMA’s Claims
                    Claims Related to the Right-of-Way
                    1. Declaratory Claim
                        DMA seeks a declaration construing the DMA Agreement and
                        the Email Agreement and declaring DMA’s rights and interest
                        with respect to the right-of-way.
                    2. Breach of Contract
                        DMA claims that Wright and his entities breached their
                        obligations under the DMA Agreement, which includes the duty
                        to pay DMA 20% of net profits earned through the sale and
                        operation of the right-of-way and the duty to execute any
                        additional instruments required to effectuate the intent of the
                        DMA Agreement. DMA also seeks attorneys’ fees under state
                        law in connection with this claim.
                    3. Fraud/Fraudulent Inducement
                        DMA and Moore contend that Wright fraudulently wormed his
                        way into the deal by representing that he had the financial
                        wherewithal to hold the right-of-way for an extended period of
                        time (measured in years, not weeks or months), including until a

                                                                                            7
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 8 of
                                        43



                        suitable buyer or investment partner could be located. If Wright
                        had told the truth about his actual financial situation, Moore
                        never would have agreed to include Wright in the deal.
                    4. Fraud (in the alternative)
                        DMA contends that Wright never intended to honor his
                        obligation to pay DMA 20% of the net profits earned through the
                        right-of-way and that Wright orchestrated a sham foreclosure and
                        transferred the right-of-way to KrisJenn in an attempt to erase
                        part or all of DMA’s interest in the right-of-way.
                    5. Tortious Interference with Contract
                        DMA contends that Wright (through Black Duck and KrisJenn)
                        repeatedly took actions to interfere with and avoid the obligation
                        to pay DMA’s 20% net-profits interest.
                    6. Breach of Fiduciary Duty
                        DMA claims that Wright breached fiduciary duties owed to
                        DMA as custodian and agent for payment of DMA’s net-profits
                        interest, by failing to convey 20% of the net profits resulting from
                        the sale of the right-of-way to TCRG.
                    7. Knowing Participation in Breach of Fiduciary Duty
                        DMA claims that Wright used his control over Black Duck and
                        KrisJenn to cause his entities to carry out and effectuate his
                        breaches of fiduciary duty.
                    8. Money Had and Received
                        DMA claims that Wright and KrisJenn received proceeds from
                        the sale of the right-of-way, and that 20% of the net profits from
                        the sale of the right-of-way belong to DMA in equity and good
                        conscience.
                    9. Unjust Enrichment
                        To the extent that Wright and his entities do not have to pay
                        DMA its 20% net-profits interest, DMA contends that Wright and
                        his entities have been unjustly enriched by their unfair and
                        inequitable actions.




                                                                                               8
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 9 of
                                        43



                    10. Civil Conspiracy
                        DMA contends that Wright, Black Duck, and KrisJenn reached a
                        meeting of the minds and conspired to defraud DMA of its net-
                        profits interest in the right-of-way.

                    Claims Related to the Bigfoot Note Payments
                    1. Declaratory Claim
                        DMA seeks a declaration construing the Email Agreement and
                        the Harris SWD Agreement and declaring DMA’s rights and
                        interest with respect to the payments.
                    2. Conversion
                        DMA claims that it owns a property interest in the Bigfoot note
                        and that Wright and his entities converted DMA’s half of the
                        Bigfoot note payments.
                    3. Breach of Contract
                        DMA claims that Wright and his entities breached the obligation
                        to transfer to DMA 50% of the Bigfoot note payments. DMA also
                        seeks attorneys’ fees under state law in connection with this
                        claim.
                    4. Money Had and Received
                        DMA claims that Wright and his entities received 100% of the
                        Bigfoot note payments, and that 50% of those payments belong
                        to DMA in equity and good conscience.
                    5. Breach of Fiduciary Duty
                        DMA claims that Wright and his entities incurred and breached
                        fiduciary duties owed as custodians and agents of payment with
                        respect to the Bigfoot note payments.
                    6. Unjust Enrichment
                        DMA claims that Wright and his entities were unjustly enriched
                        through their retention of DMA’s half of the Bigfoot note
                        payments.




                                                                                          9
  KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 10
                                      of 43



        E.     Moore’s Claims
                   1. Declaratory Claim
                       Moore seeks a declaration construing the Email Agreement and
                       the DMA Agreement and declaring the parties’ rights and
                       interests with respect to the right-of-way.
                   2. Breach of Contract
                       Moore claims that Wright and his entities breached the Email
                       Agreement and the DMA Agreement by failing or refusing to
                       recognize and pay the 20% net-profits interest contemplated by
                       both agreements. Moore also seeks to pierce the veil between
                       Black Duck and KrisJenn (and between KrisJenn and Wright)
                       because Wright has repeatedly used his entities to commit actual
                       fraud. Moore also seeks attorneys’ fees under state law in
                       connection with this claim.
                   3. Fraud/Fraudulent Inducement
                       Moore contends that Wright fraudulently wormed his way into
                       the deal by representing that he had the financial wherewithal to
                       hold the right-of-way until a suitable buyer could be located. If
                       they had known the truth, Moore never would have agreed to
                       include Wright in the deal. Moore contends that Wright
                       fraudulently wormed his way into the deal by representing that he
                       had the financial wherewithal to hold the right-of-way for an
                       extended period of time (measured in years, not weeks or
                       months), including until a suitable buyer or investment partner
                       could be located. If Wright had told the truth, Moore never would
                       have agreed to include Wright in the deal.
                   4. Fraud (in the alternative)
                       DMA contends that Wright and his entities never intended to
                       honor the obligation to pay DMA 20% of the net profits earned
                       through the right-of-way and that Wright orchestrated a sham
                       foreclosure and transferred the right-of-way to KrisJenn in an
                       attempt to erase part of DMA’s interest in the right-of-way.
                       Wright also committed fraud by nondisclosure when he failed to
                       disclose the possible sale to TCRG and/or another buyer prior to
                       Moore’s exit from Black Duck.
                   5. Breach of Fiduciary Duty
                       Moore claims that Wright breached fiduciary duties owed to
                       Moore and Black Duck by failing disclose a contemplated sale of
                                                                                           10
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 11
                                      of 43



                       the right-of-way to TCRG and by engaging in other numerous
                       acts of self-dealing when Wright and Moore were 50/50 members
                       in Black Duck.
                   6. Knowing Participation in Breach of Fiduciary Duty
                       Moore claims that Black Duck and KrisJenn knowingly
                       participated in and facilitated Wright’s fiduciary breaches.
                   7. Tortious Interference with Contract
                       Moore contends that Wright (through Black Duck and KrisJenn)
                       repeatedly took actions to interfere with and avoid the obligation
                       to pay the 20% net-profits interest owed under the Email
                       Agreement and DMA Agreement.
                   8. Promissory Estoppel (in the alternative)
                       Moore contends that Wright and his entities promised that Moore
                       that he would receive (through DMA) a 20% net-profits interest
                       in the right-of-way and that the interest would attach and run with
                       the land. Moore contends that to avoid injustice, Wright and his
                       entities must be estopped to deny their promises.
                   9. Unjust Enrichment (in the alternative)
                       To the extent that Wright and his entities do not have to pay the
                       20% net-profits interest, Moore contends that Wright and his
                       entities have been unjustly enriched by their unfair and
                       inequitable actions.
                   10. Civil Conspiracy
                       Moore contends that Wright, Black Duck, and KrisJenn reached a
                       meeting of the minds and conspired to defraud Moore and DMA
                       of their 20% net-profits interest in the right-of-way.
                   11. Nondischargeability
                       Moore contends that KrisJenn’s debts (with respect to the Email
                       Agreement, the DMA Agreement, and Moore’s claims in this
                       case) are nondischargeable because KrisJenn and Wright have
                       obtained property from Moore through false pretenses, false
                       representations, and actual fraud. KrisJenn and Wright have also
                       committed fraud and defalcation while acting in a fiduciary
                       capacity.



                                                                                             11
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 12
                                      of 43



        F.     Affirmative Defenses (KrisJenn and Wright)
                   KrisJenn’s Affirmative Defenses
                   1. Standing
                       KrisJenn assert that DMA, Moore, and Longbranch lack standing
                       to sue because they were not members of Black Duck.
                   2. Unilateral or Mutual Mistake
                       Plaintiffs, DMA, Moore, and Longbranch were mistaken as to the
                       terms of the Assignment Agreements. Specifically, whether the
                       covenants contained therein were personal or real in nature.
                   3. Modification
                       The parties subsequently modified the Assignment Agreements
                       and acknowledged that the covenants were personal in nature.
                   4. Impossibility
                       Enforcement of the portions of the Assignment Agreements that
                       purport to “run with the land” are impossible to enforce against
                       subsequent purchasers.
                   5. Illegality
                       Enforcement of the covenants against subsequent purchasers is
                       barred by illegality.
                   6. Third-party beneficiary limitations
                       Moore and DMA are subject to the limitations of a donee
                       beneficiary.
                   7. Waiver
                       DMA Moore, and Longbranch have waived their claims to collect
                       net profits from subsequent purchasers.
                   8. Unclean Hands
                       DMA, Moore, and Longbranch cannot collect because they have
                       unclean hands. Specifically, their fraud and breaches of fiduciary
                       duty bar their recovery.
                   9. Economic Loss Rule
                       DMA, Moore, and Longbranch’s tort claims are limited by the
                       economic loss rule.




                                                                                            12
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 13
                                      of 43



                   10. Justification
                       Wright’s communications that are at the heart of the Counter-
                       Plaintiff’s tortious interference claims were justified because
                       Wright was the principal of Black Duck.
                   11. Proportionate Responsibility
                       DMA, Moore, and Longbranch’s recovery, if any, is subject to
                       adjustment for their respective percentage of responsibility.
                   12. Indemnification
                       Moore has a duty to indemnify KrisJenn, per the Black Duck
                       Company Agreement.
                   13. Offset
                       DMA, Moore, and Longbranch’s claims are subject to offset for
                       debts paid by KrisJenn.

                   Wright’s Affirmative Defenses
                   1. Illegality
                      Enforcement of the covenants against subsequent purchasers is
                      barred by illegality.
                   2. Statute of Limitations
                      Moore and DMA are subject to the limitations of a donee
                      beneficiary.
                   3. Estoppel
                      Moore, Longbranch, and DMA failed to disclose they had a general
                      partnership in their dealings with Wright inducing him to enter into
                      agreements that where drafted by Moore, Longbranch, and Wright. These
                      parties now want the court to construe ambiguous contract language in their
                      favor after Wright took affirmative actions based upon Moore’s
                      representation that he was looking out for Wright’s best interest. These
                      parties should be estopped from claiming favorable contract construction to
                      avoid injustice.

                   4. Comparative Negligence
                      Moore, Longbranch, and DMA are at fault for misconstruing the contract
                      language drafted by their attorney and at minimum, negligently interfering
                      with debtor’s contracts and relationships which they claim caused them
                      harm.




                                                                                              13
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 14
                                      of 43



                     5. Indemnification
                        Moore has a duty to indemnify KrisJenn, per the Black Duck
                        Company Agreement.
                     6. Offset
                        DMA, Moore, and Longbranch’s claims are subject to offset for
                        debts paid by KrisJenn and Wright is entitled to these offset in his
                        individual capacity as well.
                     7. Moore, DMA, and Longbranch lack capacity to sue Wright
                        Moore lacks capacity to sue Wright for all claims made by Moore. Moore
                        was only a member of Black Duck through an entity, SCMED Oilfield
                        Consulting, LLC (“SCMED”). SCMED lost is privileges to bring or defend
                        suits in Texas in or about January of 2016.

                         DMA and Longbranch lack capacity to bring claims against Wright in his
                         individual capacity because all act or omissions were performed in Wright’s
                         capacity as a member of respective entities. Further, none of these entities
                         owed any fiduciary duties to Longbranch, DMA or Moore.

                     8. Limitation and Waiver in Black Duck Company Agreement
                        Moore’s claims, if he can prove his capacity to bring suit against
                        Wright, are limited by the limitations and waiver provisions of
                        the Black Duck Company Agreement.


 5.      Stipulated Facts

      1) The Purchase Agreement defines the assets which Longbranch sought to buy (and Express
         to sell) as “Ownership interest in certain pipe and related facilities (commonly known as
         the P-21 pipeline) shown on the plat attached hereto as Exhibit ‘A’. and described on
         Exhibit ‘B’ attached hereto, and the rights-of-way, easements, contracts, permits and leases
         described in Exhibit ‘C’ attached hereto (collectively herein referred to as the ‘Express
         Pipeline’)”.

      2) Borders and Moore collectively paid $25,000 to Express to secure the right to purchase the
         right-of-way.

      3) Prior to Wright’s involvement, Borders and Moore agreed to equally share any financial
         gains with respect to their option on the right-of-way.

      4) Wright learned about the right-of-way through Moore.

      5) Longbranch and Black Duck agreed “to execute such other and additional legal
         instruments, consents, ratifications and other matters as may be reasonably required in
                                                                                                  14
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 15
                                      of 43



        order to effectuate the intent of this Assignment.”

    6) Borders notarized and recorded the Longbranch Assignment in Shelby County on
       October 2, 2017.

    7) On February 3, 2018, Moore sent Wright an email stating, among other things:

      (a)   that Wright and Moore agreed to remove Moore from “all aspects” of Black Duck;

      (b)   that Wright would cause Black Duck to transfer “No less than 50% carried interest and
            50% entitlement on all terms and conditions and monies owed on the Note to Black
            Duck Properties and Big Foot regarding the Harris SWD”;

      (c)   that the “Harris SWD is 100% FREE AND CLEAR OF ANY AND ALL DEBTS.”;
            and

      (d)   that Wright would cause Black Duck to transfer “No less than 20% Carried Interest in
            the P-21 Express Pipeline” under the same terms and conditions as the Longbranch
            Assignment.

      (c)   that Wright could accept Moore’s proposed terms by stating that he fully accepts and
            approves.

    8) At all times prior to execution of the Email Agreement, Moore and Wright were also both
       managers of Black Duck.

    9) On February 7, 2017, DMA and Black Duck executed and entered into the DMA
       Agreement.

    10) Moore signed the DMA Agreement on behalf of DMA, and Wright signed on behalf of
        Black Duck.

    11) Under the DMA Agreement, Black Duck agreed that DMA “shall be paid twenty percent
       (20%) (“Net Profits Share”) of the Net Profits from [Black Duck] or its successors or
       assigns during the period of time beginning on the date first written above (the “Period”).”

    12) The DMA Agreement further states:

      a. Net Profits shall mean gross revenues actually received by Assignee, or its
         successors or assigns directly from the operation, use, maintenance, or sale
         (including partial sales or conveyances) of the pipe and related facilities
         commonly known as the P-21 or Express pipeline less actual cost of goods and
         costs and expenses associated with the operation or sale of the same.


                                                                                                15
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 16
                                      of 43



      b. Assignee’s obligation to pay the Net Profits Share shall attach and run with the P-
         21 or Express pipeline and Assignee binds its successors and assigns to the
         payment of the Net Profits Share.

    13) The DMA Agreement incorporates the February 4 Email Agreement by reference.

    14) The DMA Agreement further states “this agreement satisfies the duties (in the Email
        Agreement) regarding ONLY the P-21 Express Pipeline.”

    15) DMA and Black Duck agreed “to execute such other and additional legal instruments,
        consents, ratifications and other matters as may be reasonably required in order to
        effectuate the intent of this Assignment.”

    16) The Harris SWD Agreement states that it is “on behalf of the binding ‘Email
        Agreement’ . . . dated February 3, 2018” and that it is meant to address “the obligations
        regarding the Harris SWD mentioned in the ‘Email Agreement.’”

    17) The Harris SWD Agreement further states that DMA is “entitled to receive 50% of all
        Gross Monies received by Black Duck Properties, LLC including its successors and assigns
        for the remainder of all payments due to Black Duck Properties, LLC” from Bigfoot.

    18) After Moore’s exit from Black Duck, KrisJenn owned 100% of Black Duck’s outstanding
        membership interests.

    19) On February 9, 2018, John Terrill sent Wright a letter of intent to purchase the right-of-
        way for $2.5 million, with Black Duck retaining a 16% carried interest in the completed
        Northern Water Project joint venture.

    20) On March 22, 2018, Wright executed an agreement on behalf of Black Duck to sell the
        right-of-way to TCRG East Texas Pipeline 1, LLC in exchange for $2.5 million and a
        limited assignment of 16% carried interest in a water pipeline.

    21) On April 3, 2018, Wright executed a deed transferring the right-of-way from Black Duck
        to TCRG East Texas Pipeline 1, LLC.

    22) John Terrill’s entity, Synergy Midstream, LLC, is (or, before the initiation of this lawsuit,
        was) a member of TCRG East Texas Pipeline 1, LLC with 25% ownership in TCRG East
        Texas Pipeline 1, LLC.

    23) On April 4, 2018, Wright, Terrill, Borders, and Terrill’s father met for lunch. Wright
        introduced Terrill to Borders.

    24) After visiting the right-of-way, Wright, Terrill, Borders, and Terrill’s father drove to
        Longbranch’s office. There, Borders gave Terrill the easement documents for the right-of-
        way.
                                                                                                  16
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 17
                                      of 43



    25) On April 9, 2018, Moore emailed Terrill a copy of the DMA Agreement. Borders also
        subsequently emailed Terrill a copy of the Longbranch Assignment on April 9, 2018.

    26) DMA received half of the payments made by Bigfoot in March 2018 and June 2018, a total
        of $31,844.30. DMA never received its portion of Bigfoot’s September 2018 payment or
        any payment made thereafter.

    27) The Assignment further states KrisJenn had “foreclosed” on the note “and the collateral
        which includes [Black Duck’s] interest in the Express Gas Pipeline.”

    28) Wright executed the assignment on behalf of KrisJenn and on behalf of Black Duck as
        “Sole Member/Manager.”

    29) On December 4, 2018, Moore recorded the DMA Agreement in Angelina, Nacogdoches,
        Shelby, and Rusk Counties.

    30) In December 2018, Wright terminated Black Duck and filed a certificate of termination
        with the Texas Secretary of State.

    31) On November 11, 2019, Wright, KrisJenn, and KrisJenn’s series executed a Compromise
        Settlement Agreement with TCRG East Texas Pipeline 1, LLC.

    32) After executing the TCRG Compromise Settlement Agreement, Wright and KrisJenn
        borrowed $5.9 million from McLeod Oil, LLC.

    33) In December 2019, KrisJenn Ranch, LLC–Pipeline ROW purchased the right-of-way from
        TCRG for $2.5 million.

    34) The right-of-way is currently listed as additional collateral and “Mortgaged Property”
        under the McLeod loan agreement.

    35) McLeod also currently holds an option to purchase the right-of-way for $6 million.

    36) On September 24, 2019, Bigfoot Energy Services LLC (Bigfoot) filed an interpleader
        action in Panola County, Texas asserting that Black Duck, KrisJenn, and DMA were
        making competing claims to payments that Bigfoot owed under a promissory note.

    37) On September 30, 2019, the Panola Court granted Bigfoot’s request to tender payments
        into the court registry.

    38) All payments made by Bigfoot on the promissory note since September 2019 have been
        deposited into the Panola County court registry.

    39) On December 10, 2020, Bigfoot paid off the promissory note.


                                                                                             17
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 18
                                      of 43



      40) Bigfoot has paid a total of $222,910.16 into the Panola County court registry since
          September 2019.

      41) SCMED has assigned all interests, claims, and causes of action related to the right-of-way
          to Moore.

      42) After litigation was reasonably anticipated, Moore lost several cell phones by dropping
          them into the ocean during fishing trips.

 6.        Disputed Factual Issues
      1)     The right-of-way spans approximately 65 miles and runs from Angelina County through
             Nacogdoches and Rusk Counties and across Shelby County in East Texas.

      2)     In its initial bankruptcy schedules, KrisJenn estimated the value of the right-of-way to
             be approximately $9.5 million if it were unencumbered by the alleged net profits
             interests.

      3)     On February 19, 2016, Longbranch and the Express Pipeline Connection, LLC executed
             a purchase agreement (“Purchase Agreement”) under which Longbranch received a
             contractual right to purchase the right-of-way from Express.

      4)     Black Duck Properties was formed in 2015. KrisJenn Ranch, LLC and SCMED Oilfield
             Consulting were its equal members. Larry Wright and Daniel Moore are/were the
             principals of each, respectively.

      5)     Although Moore and Wright were 50/50 partners in Black Duck, it was their custom to
             negotiate different profit splits for certain properties it purchased and sold.

      6)     Black Duck was not served with process and is not a party to this case.

      7)     SCMED Oilfield Consulting Services, LLC is not in good standing with the Texas
             Secretary of State and has not been in good standing since its involuntary forfeiture as
             of January 29, 2016.

      8)     SCMED was not served with process and is not a party to this case.

      9)     The Black Duck Company Agreement dated 12/28/2015 was signed by Daniel Moore
             and Larry Wright as corporate representatives for SCMED and KrisJenn, respectively.

      10) The Black Duck Company Agreement includes a merger clause.

      11) The Black Duck Company Agreement does not require capital contributions beyond
          initial $500 contributions by each member.


                                                                                                  18
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 19
                                      of 43



     12) The Black Duck Company Agreement states that subsequent payments by its members
         may be treated as a loan.

     13) SCMED never made a capital contribution to Black Duck.

     14) SCMED never lent money to Black Duck.

     15) SCMED never assumed or paid for any debts owed by Black Duck.

     16) Longbranch and Black Duck signed the Longbranch Assignment

     17) George Pigg represented Longbranch Energy, LP in connection with the Longbranch
         Assignment, not Black Duck.

     18) George Pigg did not disclose conflicts of interest to Black Duck when he agreed to draft
         the Longbranch Assignment.

     19) George Pigg did not advise Black Duck to retain independent counsel when he drafted
         the Longbranch Assignment.

     20) When conferring with Pigg about drafting instructions, Moore claimed that he was
         aware of Wright’s wishes and could “speak for the group.”

     21) Under the Longbranch Assignment, Black Duck agreed that Longbranch “shall be paid
         twenty percent (20%) (“Net Profits Share”) of the Net Profits from Assignee or its
         successors or assigns during the period of time beginning on the date first written above
         (the “Period”).”

     22) The Longbranch Assignment further states:

          a. Net Profits shall mean gross revenues actually received by Assignee, or its
             successors or assigns directly from the operation, use, maintenance, or sale
             (including partial sales or conveyances) of the pipe and related facilities
             commonly known as the P-21 or Express pipeline less actual cost of goods
             and costs and expenses associated with the operation or sale of the same.

          b. Assignee’s obligation to pay the Net Profits Share shall attach and run with
             the P-21 or Express pipeline and [Black Duck] binds its successors and
             assigns to the payment of the Net Profits Share.

     23) Besides SCMED and KrisJenn, no other person or entity has owned any interest in Black
         Duck.

     24) SCMED and KrisJenn have never assigned their ownership interests in Black Duck to
         another person or entity.

                                                                                               19
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 20
                                      of 43



     25) Longbranch assigned the Purchase Agreement to Black Duck in exchange for $25,000
         and the net-profits interest defined above.

     26) Moore initially agreed to receive 20% of the profits earned from the ROW.

     27) Wright and Terrill began discussing the sale of the right-of-way in December 2017, yet
         Wright did not disclose such negotiations or the existence of Terrill or TCRG as a
         potential buyer until after February 4, 2018.

     28) Moore convinced Wright to purchase the ROW based upon claims that he could
         promptly find a subsequent purchaser for the ROW.

     29) On or about August 14, 2017, Wright loaned $1,175,000 to Black Duck at 4% APR.

     30) Black Duck purchased the right-of-way on August 14, 2017.

     31) Asilo Investment loaned $4,100,000 to KrisJenn Ranch at 17% APR.

     32) On or about August 14, 2017, KrisJenn Ranch loaned Black Duck $4,100,000 at 17%
         APR.

     33) On February 4, Wright replied to Moore’s email and stated that he fully accepted and
         approved the terms and conditions of the email.

     34) Through the Email Agreement, Moore gave up his 50% membership interest (held
         through SCMED) in Black Duck and resigned his position as a manager of Black Duck.

     35) At all times prior to execution of the Email Agreement, SCMED owned a 50%
         membership interest in Black Duck, and KrisJenn likewise owned a 50% membership
         interest in Black Duck. However, the parties agreed that SCMED’s interest in the ROW
         would be limited to 20% of profits.

     36) Black Duck and DMA simultaneously executed and entered into the Harris SWD
         Agreement.

     37) Wright signed the Harris SWD Agreement “on behalf of himself and Black Duck” and
         Moore signed the Agreement “on behalf of himself and DMA.”

     38) Wright informed Terrill that both DMA and Longbranch would receive 20% of the
         profits received from the sale of the ROW.

     39) Borders had no right to review or approve the terms of the sale of the ROW.

     40) Moore had no right to review or approve the terms of the sale of the ROW.

     41) Wright agreed that Longbranch and DMA would receive 20% of the profits received
                                                                                      20
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 21
                                      of 43



            from the sale of the ROW.

      42) On April 3, 2018, the Longbranch Assignment has been recorded in the public record.

      43) On October 12, 2018, David Strolle—an attorney for Wright and KrisJenn—sent a letter
          to Bigfoot providing “formal notice” of an assignment that transferred 100% of Black
          Duck’s interest in the Bigfoot promissory note to KrisJenn.

      44) Wright provided Moore or DMA with notice of the assignment.

      45) The assignment (attached to the letter) states that the assignment is partial payment on
          a note dated August 14, 2017 for $4.1 million between KrisJenn as lender and Black
          Duck as borrower.

      46) The Compromise Settlement Agreement states that after the TCRG Agreement and the
          sale of the Property to TCRG, DMA, Moore, and Borders made demand on TCRG
          claiming that each retained and owned twenty percent (20%) of all profits generated by
          use of the Property in perpetuity by any party, including TCRG and that as a
          consequence of Moore’s and Borders’ claims to profits TCRG refused to incur any
          additional costs to develop the Norther Water Project, accused Black Duck and Wright
          of “misrepresenting the [right-of-way] and failing to disclose Moore’s and Borders’
          alleged interests in the [right-of-way], and made demand against and threatened to sue
          Black Duck, K[ris]J[enn] Ranch, and Wright.”

      47) SCMED has assigned all interests, claims, and causes of action related to the right-of-
          way to Moore.

      48) On October 13, 2020, this Court heard and partially granted DMA’s motion for partial
          summary judgment, which asked the Court to recognize DMA’s right to a portion of the
          payments Bigfoot made on the promissory note.

      Disputed Issues – KrisJenn’s claims

 1.      Declaratory Claims
      1) Whether the Assignment Agreements “run with the land.”
      2) Whether KrisJenn is a successor or assign to Black Duck.
      3) Whether certain funds paid by KrisJenn were loans and not capital contributions.
 2.      Tortious Interference
      4) Whether KrisJenn had a valid contract with TCRG.
      5) Whether DMA, Moore, and Longbranch knew or had reason to know of KrisJenn’s
         contract with TCRG and KrisJenn’s interest in the contract.

                                                                                               21
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 22
                                      of 43




      6) Whether DMA, Moore, and Longbranch willfully and intentionally interfered with
         KrisJenn’s contract with TCRG.
      7) Whether that interference proximately caused injury to KrisJenn.
      8) The amount of damages caused to KrisJenn.
 3.      Fraud
      9) Whether DMA, Moore, and Longbranch made material representations to KrisJenn
         regarding the Assignment Agreements, the role of George Pigg in drafting those
         agreements, and the meaning of “net profits interests.”
      10) Whether at the time those representations were made DMA, Moore, and Longbranch knew
          they were false or that they were made recklessly, as positive assertions, without
          knowledge of their truth.
      11) Whether those representations were made with the intent that KrisJenn would act on them.
      12) Whether KrisJenn was injured as a direct and proximate result.
      13) Whether DMA, Moore, and Longbranch failed to disclose-and concealed- material
          information relating to their existing partnership, exclusive relationship with Pigg, and
          history of selling “net profits interests,” the existence of potential purchasers for the ROW,
          as well as their efforts to divert those purchasers away from Black Duck.
      14) Whether Defendants had a duty to disclose this material information to KrisJenn.
      15) Whether Defendants knew that KrisJenn was ignorant of this information and that they did
          not have an equal opportunity to discover this information but deliberately chose to stay
          silent when they had a duty to speak.
      16) Whether KrisJenn relied on Defendants’ nondisclosures.
      17) Whether KrisJenn were injured as a result of acting without knowledge of the undisclosed
          facts.
      18) Whether KrisJenn reasonably relied on Defendants’ misrepresentations as well as their
          failure to disclose material information.
      19) Whether KrisJenn were induced to enter into and remain parties to the Assignment
          Agreements.
      20) The amount of Plaintiffs’ damages.
      21) Whether Defendants’ fraudulent acts were committed to secure the execution of documents
          by deception.
 4.      Breach of Fiduciary Duty
      22) Whether Moore as the sole owner of SCMED owed KrisJenn a fiduciary duty.

                                                                                                     22
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 23
                                      of 43



      23) Whether Moore breached that duty by:
           a.   Engaging in self-dealing;
           b.   Failing to deal fairly and honestly;
           c.   Failing to act in good faith and maintain loyalty to KrisJenn;
           d.   Failing to act with strict integrity;
           e.   Failing to make disclosures; and
           f.   Failing to act with full candor.
      24) Whether Moore disclosed his general partnership with Borders to KrisJenn.
      25) Whether Moore improperly competed with Black Duck by working to exclude KrisJenn
          from dealings regarding the ROW and engaging in “side deals” with Longbranch.
      26) Whether Moore’s breach of his fiduciary duty resulted in injury to KrisJenn and/or benefit
          to Moore.
      27) The amount of KrisJenn’s damages.
      28) Whether KrisJenn is entitled to the forfeiture of the contractual consideration with respect
          to the DMA Agreement, or alternatively, the recission of the DMA Agreement.
 5.      Nondischargability of Debts and Claims
      29) Whether DMA, Moore and Longbranch intended to defraud KrisJenn and Wright.
      30) Whether DMA, Moore and Longbranch committed defalcation while acting in a fiduciary
          capacity.

      Disputed Issues – DMA, Moore, and Longbranch’s Claims

      Claims Related to the Right-of-Way

      1. Declaratory Claim

           Longbranch Assignment

           1)   How to interpret the phrase “[Longbranch] shall be paid twenty percent (20%) (“Net
                Profits Share”) of the Net Profits from [Black Duck] or its successors and assigns.”

           2)   How to interpret the phrase “[Black Duck’s] obligation to pay the Net Profits Share
                shall attach and run with the P-21 or Express pipeline and [Black Duck] binds its
                successors and assigns to payment of the Net Profits Share.”

           3)   How to interpret the phrase “Net profits shall mean gross revenues actually received
                by [Black Duck], or its successors and assigns directly from the operation, use,

                                                                                                   23
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 24
                                      of 43



               maintenance or sale (including partial sales or conveyances) of the pipe and related
               facilities commonly known as the P-21 or Express pipeline less actual cost of goods
               and costs and expenses associated with the operation or sale of the same.”

          Email Agreement and DMA Agreement

          4)   How to interpret the phrase “No less than 20% Carried Interest in the P-21 Express
               Pipeline.”

          5)   How to interpret the phrase “[DMA] shall be paid twenty percent (20%) (“Net
               Profits Share”) of the Net Profits from [Black Duck] or its successors and assigns.”

          6)   How to interpret the phrase “[Black Duck’s] obligation to pay the Net Profits Share
               shall attach and run with the P-21 or Express pipeline and [Black Duck] binds its
               successors and assigns to payment of the Net Profits Share.”

          7)   How to interpret the phrase “Net profits shall mean gross revenues actually received
               by [Black Duck], or its successors and assigns directly from the operation, use,
               maintenance or sale (including partial sales or conveyances) of the pipe and related
               facilities commonly known as the P-21 or Express pipeline less actual cost of goods
               and costs and expenses associated with the operation or sale of the same.”

     2. Breach of Contract

          8)   Whether Moore and DMA are parties in privity with respect to the Email Agreement.

          9)   Whether Moore and DMA are parties in privity with respect to the DMA Agreement.

          10) Whether Moore performed under the Email Agreement.

          11) Whether Wright signed the Email Agreement in his personal capacity, on behalf of
              Black Duck, and/or on behalf of KrisJenn.

          12) Whether Wright and his entities breached the Longbranch Assignment by failing to
              pay or recognize Longbranch’s 20% net-profits interest.

          13) Whether Wright and his entities breached the Longbranch Assignment by failing to
              “execute such other and additional legal instruments, consents, ratifications and
              other matters as may be reasonably required in order to effectuate the intent of [the
              Longbranch Assignment].”

          14) Whether Wright and his entities breached the Email Agreement by failing to pay
              “[n]o less than 20% Carried Interest in the P-21 Express Pipeline” under the same
              terms and conditions as the Longbranch Assignment.

                                                                                                24
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 25
                                      of 43



          15) Whether Wright and his entities breached the DMA Agreement by failing to pay or
              recognize DMA’s 20% net-profits interest.

          16) Whether Wright and his entities breached the DMA Agreement by failing to
              “execute such other and additional legal instruments, consents, ratifications and
              other matters as may be reasonably required in order to effectuate the intent of [the
              DMA Agreement].”

          17) Whether Wright used Black Duck and KrisJenn to perpetrate an actual fraud on
              Moore, DMA, and Longbranch, for Wright’s direct personal benefit.

          18) Whether Wright took actions through Black Duck and KrisJenn with “dishonesty of
              purpose and intent to deceive,” considering such factors as:
                       ▪   whether Wright used Black Duck to make a fraudulent
                           transfer to KrisJenn;
                       ▪   whether KrisJenn is an insider with respect to Black Duck;
                       ▪   whether Wright concealed the transfer;
                       ▪   whether Wright was threatened with a suit before the
                           transfer;
                       ▪   whether Wright effectively transferred substantially all of
                           the assets of Black Duck to KrisJenn;
                       ▪   whether Black Duck became insolvent after the transfer;
                       ▪   whether Wright retained possession or control of the right-
                           of-way (or other property) after the transfer;
                       ▪   whether Black Duck transferred its essential assets to a
                           lienor (KrisJenn) that is an insider of the debtor.
          19) Whether such unity existed between KrisJenn/Wright and Black Duck following
              Moore’s exit that holding only Black Duck liable would result in injustice,
              considering such factors as:

                       ▪   The degree to which KrisJenn and Wright exercised control
                           over Black Duck.
                       ▪   The degree to which Wright exercised control over
                           KrisJenn.
                       ▪   The degree to which Black Duck observed corporate
                           formalities.
                       ▪   The degree to which KrisJenn observed corporate
                           formalities.

                                                                                                25
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 26
                                      of 43



                       ▪   Whether KrisJenn and Wright used Black Duck for personal
                           purposes.
                       ▪   Whether Wright used KrisJenn for personal purposes.

          20) The amount of damages incurred by Moore as a result of the breach.

          21) The amount of attorneys’ fees incurred by Moore, DMA, and Longbranch in
              connection with their claims for breach of contract.

     3. Breach of Fiduciary Duty

          22) Whether Wright owed fiduciary duties to Black Duck, including a duty of care, a
              duty of loyalty, a duty of disclosure, and a duty to refrain from self-dealing.

          23) Whether Wright owed fiduciary duties to DMA and Longbranch in connection with
              its role as custodian and agent for payment of Longbranch and DMA’s net-profits
              interests.

          24) Whether Wright owed fiduciary duties to Moore and/or SCMED, including a duty
              of care, a duty of loyalty, a duty of disclosure, and a duty to refrain from self-dealing
              in connection with Black Duck.

          25) Whether Wright breached fiduciary duties owed to DMA and Longbranch by failing
              to convey to each DMA and Longbranch 20% of the net profits resulting from the
              sale of the right-of-way to TCRG and by using one of his entities (KrisJenn) to
              conduct a sham foreclosure on Black Duck’s remaining interest in the right-of-way.

          26) Whether Wright took out an unauthorized loan on behalf of Black Duck without
              informing Moore.

          27) Whether Wright failed to disclose the potential deal with Terrill prior to Moore’s
              exit from Black Duck.

          28) Whether Wright made false promises to Moore in order to convince Moore to
              withdraw from Black Duck.

          29) Whether Wright breached fiduciary duties owed to Black Duck and Moore/SCMED
              through the conduct outlined above.

          30) Whether Wright and KrisJenn benefited from the breaches of fiduciary duty
              described above.

          31) Whether Longbranch were proximately caused by the breaches of fiduciary duty
              described above.
                                                                                                    26
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 27
                                      of 43



          32) Whether DMA’s damages were proximately caused by the breaches of fiduciary
              duty described above.

          33) Whether Moore’s damages were proximately caused by the breaches of fiduciary
              duty described above.

          34) Damages incurred by Longbranch as a result of Wright’s breaches of fiduciary duty.

          35) Damages incurred by DMA as a result of Wright’s breaches of fiduciary duty.

          36) Damages incurred by Moore as a result of Wright’s breaches of fiduciary duty.

          37) The amount of Wright, Black Duck, and KrisJenn’s wrongful gain resulting from
              Wright’s breaches of fiduciary duty, which DMA, Moore, and Longbranch seek to
              disgorge.

     4. Knowing Participation in Breach of Fiduciary Duty

          38) Whether KrisJenn knew that Wright owed fiduciary duties to Black Duck.

          39) Whether KrisJenn knew that Wright owed fiduciary duties to DMA.

          40) Whether KrisJenn knew that Wright owed fiduciary duties to Moore.

          41) Whether Black Duck was controlled by Wright.

          42) Whether KrisJenn is controlled by Wright.

          43) Whether Wright used his entities to carry out his breaches of fiduciary duty.

          44) Whether Wright’s entities were knowing participants in his breaches of fiduciary
              duty.

          45) Damages incurred by Moore as a result of KrisJenn’s participation in Wright’s
              fiduciary breaches.

          46) Damages incurred by DMA as a result of KrisJenn’s participation in Wright’s
              fiduciary breaches.

          47) The amount of Wright, Black Duck, and KrisJenn’s wrongful gain resulting from
              Wright’s breaches of fiduciary duty, which DMA, Moore, and Longbranch seek to
              disgorge.




                                                                                              27
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 28
                                      of 43



     5. Fraud/Fraudulent Inducement

         48) Whether Wright made material misrepresentations to Moore and Longbranch to
             convince them to allow him to include him on the right-of-way deal.

         49) Whether Wright represented he had the financial wherewithal to purchase and hold
             the right-of-way until a suitable buyer came along.

         50) Whether Wright represented his contributions would take the form of a capital
             contribution to Black Duck.

         51) Whether Wright represented his contributions would take the form of a loan to Black
             Duck.

         52) Whether Wright represented that his funding for acquisition of the right-of-way
             would be consideration for his inclusion in the deal.

         53) Whether Wright’s representations were false.

         54) Whether Wright’s representations were material.

         55) Whether Moore and Longbranch would have included Wright in the deal except for
             Wright’s misrepresentations.

         56) Whether Longbranch would have transferred the Purchase Agreement to Black
             Duck except for Wright’s misrepresentations.

         57) Whether Wright knew the representations were false.

         58) Whether Wright made the misrepresentations recklessly as a positive assertion and
             without knowledge or regard for their truth or falsity.

         59) Whether Wright made the misrepresentations with the intent that Moore and
             Longbranch act and rely upon them.

         60) Whether Moore and Longbranch acted and relied on Wright’s misrepresentations
             when they agreed to have Longbranch assign the Purchase Agreement to Black
             Duck.

         61) Whether Moore and Longbranch suffered injury as a result of their reliance,
             including loss of their right to purchase the right-of-way and loss of control over the
             right-of-way project.

          62) The amount of damages incurred by Moore and Longbranch as a result of Wright’s
              fraud.
                                                                                         28
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 29
                                      of 43



     6. Fraud (in the alternative)

          63) Whether Black Duck represented to Longbranch that Longbranch would receive a
              20% net-profits interest in the right-of-way, that the interest attaches and runs with
              the land, that the interest is binding on Black Duck’s successors and assigns, and
              that Black Duck would bind its successors and assigns to this interest.

          64) Whether Wright represented to Longbranch that Longbranch would receive a 20%
              net-profits interest in the right-of-way, that the interest attaches and runs with the
              land, that the interest is binding on Black Duck’s successors and assigns, and that
              Black Duck would bind its successors and assigns to this interest.

          65) Whether Wright/Black Duck’s representations to Longbranch were material and
              false statements of fact.

          66) Whether Wright/Black Duck’s representations to Longbranch were false promises
              of future performance.

          67) Whether Wright/Black Duck knew the representations were false and intended
              Longbranch to rely on those representations and omissions.

          68) Whether Longbranch justifiably relied on Wright/Black Duck’s representations.

          69) Whether Longbranch’s reliance was reasonable and substantial.

          70) Whether Wright knew or reasonably should have known that Longbranch would
              rely on his promises.

          71) Whether Black Duck represented to Moore and DMA that DMA would receive a
              20% net-profits interest in the right-of-way, that the interest attaches and runs with
              the land, that the interest is binding on Black Duck’s successors and assigns, and
              that Black Duck would bind its successors and assigns to such interest.

          72) Whether Wright represented to Moore and DMA that DMA would receive a 20%
              net-profits interest in the right-of-way, that the interest attaches and runs with the
              land, that the interest is binding on Black Duck’s successors and assigns, and that
              Black Duck would bind its successors and assigns to such interest.

          73) Whether Wright and/or Black Duck’s representations to Moore/SCMED and DMA
              were material and false statements of fact.

          74) Whether Wright and/or Black Duck’s representations to Moore/SCMED and DMA
              were false promises of future performance.


                                                                                                 29
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 30
                                      of 43



          75) Whether Wright indebted Black Duck without consulting with Moore.

          76) Whether Wright failed to disclose the terms of the loan to Moore.

          77) Whether Wright failed to obtain proper authorization for the loan in accordance with
              Black Duck’s governing documents.

          78) Whether Wright and/or Black Duck committed fraud by nondisclosure by failing to
              inform Moore of the potential deal with Terrill, prior to Moore’s exit from Black
              Duck.

          79) Whether Wright/Black Duck knew the representations identified above were false
              and intended Moore/SCMED and DMA to rely on those representations and
              omissions.

          80) Whether Moore and DMA justifiably relied on Wright and/or Black Duck’s false
              representations when Moore resigned from Black Duck and relinquished his
              membership stake in Black Duck.

          81) Whether Moore and DMA’s reliance was reasonable and substantial.

          82) Whether Wright/Black Duck knew or reasonably should have known that Moore
              and DMA would rely on their promises and representations.

          83) Whether Wright committed fraud by using his control over Black Duck and KrisJenn
              to effect a sham foreclosure on Black Duck’s remaining assets, including Black
              Duck’s 16% carried interest under the TCRG deal.

          84) Damages incurred by Longbranch, Moore/SCMED, and DMA as a result of
              Wright’s fraud.

     7. Tortious Interference with Contract

          85) Whether Wright intentionally interfered with the DMA Agreement.

          86) Whether Wright intentionally interfered with the Email Agreement.

          87) Whether Wright intentionally interfered with the Longbranch Assignment.

          88) Whether Black Duck intentionally interfered with the Email Agreement.

          89) Whether KrisJenn intentionally interfered with the DMA Agreement.

          90) Whether KrisJenn intentionally interfered with the Email Agreement.

                                                                                               30
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 31
                                      of 43



          91) Whether KrisJenn intentionally interfered with the Longbranch Assignment.

          92) Whether DMA was proximately injured as a result of Wright’s interference.

          93) Whether Moore was proximately injured as a result of Wright’s interference.

          94) Whether Moore was proximately injured as a result of Black Duck’s interference.

          95) Whether Longbranch was proximately injured as a result of Wright’s interference.

          96) Whether DMA was proximately injured as a result of KrisJenn’s interference.

          97) Whether Moore was proximately injured as a result of KrisJenn’s interference.

          98) Whether Longbranch was proximately injured as a result of KrisJenn’s interference.

          99) Damages incurred by DMA as a result of Wright’s interference.

          100) Damages incurred by DMA as a result of KrisJenn’s interference.

          101) Damages incurred by Moore as a result of Wright’s interference.

          102) Damages incurred by Moore as a result of Black Duck’s interference.

          103) Damages incurred by Moore as a result of KrisJenn’s interference.

          104) Damages incurred by Longbranch as a result of Wright’s interference.

          105) Damages incurred by Longbranch as a result of KrisJenn’s interference.

     8. Promissory Estoppel (in the alternative)

          106) Whether Wright promised (on behalf of himself and Black Duck) that Moore’s entity
               would receive a 20% net-profits interest in the right-of-way that would attach and
               run with the land and bind Black Duck’s successors and assigns.

          107) Whether Moore relied on Wright’s promises by resigning from Black Duck and
               relinquishing his stake in Black Duck.

          108) Whether Moore’s reliance was reasonable and substantial.

          109) Whether injustice to Moore can be avoided only if Wright’s promises are enforced.

          110) Whether Moore’s reliance resulted in injury to Moore, including the loss of his 50%
               ownership stake in Black Duck and its assets.

                                                                                               31
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 32
                                      of 43



     9. Money Had and Received

         111) Whether Wright received net profits from the sale of the right-of-way to TCRG.

         112) Whether KrisJenn received net profits from the sale of the right-of-way to TCRG.

         113) Whether 20% of the net profits received by Wright belong in equity and good
              conscience to Longbranch.

         114) Whether 20% of the net profits received by KrisJenn belong in equity and good
              conscience to Longbranch.

         115) Whether 20% of the net profits received by Wright belong in equity and good
              conscience to DMA.

         116) Whether 20% of the net profits received by KrisJenn belong in equity and good
              conscience to DMA.

     10. Unjust Enrichment (in the alternative)

         117) Whether Wright was unjustly enriched at Moore’s expense.

         118) Whether Wright was unjustly enriched at DMA’s expense.

         119) Whether Wright was unjustly enriched at Longbranch’s expense.

         120) Whether Black Duck was unjustly enriched at Moore’s expense.

         121) Whether Black Duck was unjustly enriched at DMA’s expense.

         122) Whether Black Duck was unjustly enriched at Longbranch’s expense.

         123) Whether KrisJenn was unjustly enriched at Moore’s expense.

         124) Whether KrisJenn was unjustly enriched at DMA’s expense.

         125) Whether KrisJenn was unjustly enriched at Longbranch’s expense.

         126) Whether the enrichment of Wright/Black Duck/KrisJenn was unjust.

     11. Civil Conspiracy

          127) Whether Black Duck, KrisJenn, and Wright reached a meeting of minds and
               intentionally conspired to defraud Moore and DMA.
                                                                                    32
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 33
                                      of 43



          128) Whether Moore and DMA suffered damages proximately caused by Black Duck,
               KrisJenn, and Wright’s unlawful acts.

     12. Nondischargeability

          129) Whether Wright used KrisJenn to defraud Moore and DMA of their net-profits
               interest and to sell the right-of-way in disregard of that interest.

          130) Whether, through the conduct outlined above, KrisJenn (via Wright) used false
               presentations, false representations, and actual fraud to obtain Moore/SCMED’s
               membership interest in Black Duck and obtain or ignore DMA’s 20% net-profits
               interest.

          131) Whether, through the conduct outlined above, KrisJenn (via Wright) committed
               fraud or defalcation while acting in a fiduciary capacity.

     13. Exemplary Damages

          132) Whether DMA’s injuries resulted from Wright’s gross negligence, malice, or actual
               fraud.

          133) Whether Moore’s injuries resulted from Wright’s gross negligence, malice, or actual
               fraud.

          134) Whether Longbranch’s injuries resulted from Wright’s gross negligence, malice, or
               actual fraud.

    Claims Related to the Bigfoot Note Payments
    1. Breach of Contract

          135) Whether Wright executed the Email Agreement in his personal capacity, on behalf
               of Black Duck, and/or on behalf of KrisJenn.

          136) Whether DMA is an intended third-party beneficiary under the Email Agreement.

          137) Whether DMA is an intended third-party beneficiary under the Harris SWD
               Agreement.

          138) Whether Moore performed under the Email Agreement by resigning from Black
               Duck and relinquishing his 50% membership interest in Black Duck held through
               SCMED.


                                                                                               33
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 34
                                      of 43



          139) Whether Wright, Black Duck, and/or KrisJenn breached the Email Agreement by
               failing to convey to pay DMA 50% of the Bigfoot note payments within three
               business days of the funds becoming available.

          140) Whether Wright, Black Duck, and/or KrisJenn breached the Harris SWD Agreement
               by failing to pay DMA 50% of the Bigfoot note payments within three business days
               of the funds becoming available.

          141) Whether KrisJenn was an assignee of the obligation to pay DMA its portion of the
               Bigfoot note payments and Black Duck’s 50% interest in the Bigfoot note.

          142) The amount of damages incurred by DMA as a result of Wright, Black Duck, and
               KrisJenn’s breaches.

          143) The amount of attorneys’ fees incurred by DMA in connection with its claim for
               breach of contract with respect to the Bigfoot note payments.

    2. Conversion

          144) Whether DMA had a right to immediate possession of 50% of the Bigfoot note
               payments under the Email Agreement and/or Harris SWD Agreement.

          145) Whether half of the proceeds from the note payments are DMA’s property.

          146) Whether Wright wrongfully exercised dominion and control over DMA’s half of the
               note payments, in a manner inconsistent with DMA’s rights.

          147) Whether Black Duck wrongfully exercised dominion and control over DMA’s half
               of the note payments, in a manner inconsistent with DMA’s rights.

          148) Whether KrisJenn wrongfully exercised dominion and control over DMA’s half of
               the note payments, in a manner inconsistent with DMA’s rights.

          149) Whether Wright, Black Duck, and/or KrisJenn refused to return DMA’s property on
               demand, amounting to a clear repudiation of DMA’s rights, or whether a demand
               would have been useless.

          150) When DMA was injured by Wright, Black Duck, and/or KrisJenn’s refusal to return
               the converted property.

          151) The damages incurred by DMA as a result of Wright, Black Duck, and/or KrisJenn’s
               conversion, including compensation for loss of use of the converted property and
               loss of profits.



                                                                                             34
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 35
                                      of 43



             152) Whether DMA’s injury resulted from Wright, Black Duck, and/or KrisJenn’s
                  malice, entitling DMA to exemplary damages.

      3. Money Had and Received

             153) Whether Wright or KrisJenn hold proceeds from the Bigfoot note which in equity
                  and good conscience belong to DMA.

             154) The amount of proceeds that in equity and good conscience belong to DMA.

      4. Breach of Fiduciary Duty

             155) Whether Black Duck and Wright had a fiduciary relationship with DMA, as
                  custodians and agents for payments of DMA’s net-profits interest.

             156) Whether Black Duck and Wright breached fiduciary duties owed to DMA by failing
                  to process and pay 20% of net-profits to DMA.

             157) Whether Wright and KrisJenn benefited through these breaches of fiduciary duty.

             158) Whether DMA was damaged by these breaches of fiduciary duty.

             159) Damages incurred by DMA as a result of the breach.

      5. Unjust Enrichment

             160) Whether Wright and/or KrisJenn were enriched at DMA’s expense through their
                  retention of the Bigfoot note payments.

             161) Whether the enrichment was unjust.

      6. Declaratory Claim

             162) How to interpret the phrase “[DMA] is entitled to receive 50% of all Gross Monies
                  received by [Black Duck] including its successors and assigns for the remainder of
                  all payments due to [Black Duck] from Big foot.”

             163) How to interpret the phrase “[DMA] is a 50% carried interest party.”

 7.      Agreed Applicable Law

         ▪    The parties’ declaratory claims are governed by 28 U.S.C. § 2201 and Federal Rule
              of Civil Procedure 57.

         ▪    Moore’s nondischargeability claims are governed by 11 U.S.C. §§ 523(a)(2),
              523(a)(4), and 523(a)(6).
                                                                                                  35
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 36
                                      of 43



         ▪   All of the parties’ other claims and defenses are governed by Texas statutory and
             common law.

 8.      Contested Issues of Law

      KrisJenn’s Claims
      1. Declaratory Claims
             1) Whether the Assignment Agreements run with the land.
             2) Whether KrisJenn is entitled to the recovery of attorney’s fees.
             3) The amount of attorney’s fees to be recovered.
      2. Tortious Interference
             4) Whether KrisJenn is entitled to pre- and post-judgment interest.
             5) Whether the injury resulted from Defendants’ malice or actual fraud, entitled
                KrisJenn to exemplary damages.
             6) Whether KrisJenn is entitled to recover exemplary damages under section 41.003 of
                the Texas Civil Practice and Remedies Code.
      3. Fraud
             7)   Whether their deception constitutes a violation of the Texas Penal Code.
             8) Whether the treble damages cap should be disregarded.
             9) Whether Plaintiffs are entitled to rescind or invalidate all or part of the Assignment
                Agreements.
      4. Breach of Fiduciary Duty
             10) Whether Moore owed KrisJenn a fiduciary duty.

      5. Non-dischargability of Debts and Claims
             11) Whether claims against Moore and Longbranch and debts owed to KrisJenn by
                 Moore and Longbranch are non-dischargeable under 11 U.S.C. §523(a)(2).
             12) Whether Moore and Longbranch committed fraud or defalcation while acting in a
                 fiduciary capacity.
             13) Whether claims and debts based on Moore and Longbranch’s fraud are non-
                 dischargable under 11 U.S.C. §523(a)(4).
             14) Whether claims against Moore and Longbranch and debts owed by them are non-
                 dischargable under 11 U.S.C. §523(a)(6).




                                                                                                   36
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 37
                                      of 43



    DMA/Moore/Longbranch’s Claims Related to the Right-of-Way
    1. Declaratory Claim
           1) Whether Longbranch’s net-profits interest touches and concerns the land.

           2) Whether Longbranch’s net-profits interest specifically binds the parties and their
              assigns.

           3) Whether Longbranch’s net-profits interest was intended by Black Duck and
              Longbranch to run with the land.

           4) Whether KrisJenn (as successor to the right-of-way) had notice of Longbranch’s net-
              profits interest.

           5) Whether privity of estate is required for a covenant to attach and run with the land.

           6) To the extent privity of estate is required, whether vertical privity exists between
              Black Duck and KrisJenn.

           7) To the extent privity of estate is required, whether vertical privity is sufficient to
              establish privity of estate.

           8) To the extent horizontal privity is required to establish privity of estate, whether
              horizontal privity existed between Longbranch and Black Duck when the
              Longbranch Assignment was executed.

           9) Whether DMA’s net-profits interest touches and concerns the land.

           10) Whether DMA’s net-profits interest specifically binds the parties and their assigns.

           11) Whether DMA’s net-profits interest was intended by Black Duck and Longbranch
               to run with the land.

           12) Whether KrisJenn (as successor to the right-of-way) had notice of DMA’s net-
               profits interest.

           13) To the extent horizontal privity is required to establish privity of estate, whether
               horizontal privity existed between Black Duck and Moore/SCMED when the DMA
               Agreement was executed.

           14) To the extent horizontal privity is required to establish privity of estate, whether
               horizontal privity existed between Black Duck and DMA when the DMA
               Agreement was executed.

           15) Whether Longbranch’s net-profits interest constitutes a real covenant that attaches
                                                                                                37
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 38
                                      of 43



               and runs with the land and binds successors and assigns.

           16) Whether DMA’s net-profits interest constitutes a real covenant that attaches and
               runs with the land and binds successors and assigns.

           17) How to interpret the phrase “pipe and related facilities commonly known as the P-
               21 or Express pipeline.”

    2. Breach of Contract
           18) Whether Longbranch’s 20% net-profits interest attaches and runs with the land and
               binds Black Duck’s successors and assigns.

           19) Whether DMA’s 20% net-profits interest attaches and runs with the land and binds
               Black Duck’s successors and assigns.

           20) Whether the Email Agreement incorporates the DMA Agreement by reference.

           21) Whether the DMA Agreement incorporates the Email Agreement by reference.

           22) Whether the Email Agreement and the DMA Agreement form one contract.

           23) Whether the Longbranch Assignment and DMA Agreement incorporate the
               Purchase Agreement’s definition of “P-21” and “Express pipeline.”

           24) Whether Wright used Black Duck as an alter ego of KrisJenn after Moore withdrew
               from Black Duck.

           25) Whether KrisJenn is liable for fraudulent actions taken by Black Duck at Wright’s
               direction.

           26) Whether Wright is personally liable for fraudulent actions taken by Black Duck.

           27) Whether KrisJenn is an alter ego of Wright such that the corporate veil between
               Wright and KrisJenn should be disregarded.

           28) Whether KrisJenn is liable for fraudulent actions taken by Wright.

           29) Whether DMA, Moore, and Longbranch are entitled to specific performance with
               respect to Wright, Black Duck, and KrisJenn’s obligation to “execute such other and
               additional legal instruments, consents, ratifications and other matters as may be
               reasonably required in order to effectuate the intent” of the Longbranch Assignment
               and the DMA Agreement.

           30) Whether DMA, Moore, and Longbranch are entitled to recover attorneys’ fees under
               Texas Civil Practice and Remedies Code § 38.001.
                                                                                                 38
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 39
                                      of 43



    3. Fraud/Fraudulent Inducement
           31) The parties are not aware of any contested issues of law with respect to this claim.

    4. Fraud (in the alternative)
           32) The parties are not aware of any contested issues of law with respect to this claim.

    5. Breach of Fiduciary Duty
           33) Whether Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
               custodians and agents for payment with respect to DMA’s net-profits interest.

           34) Whether Wright a duty of care to Black Duck.

           35) Whether Wright owed a duty of disclosure to Black Duck.

           36) Whether Wright owed a duty of loyalty to Black Duck.

           37) Whether Wright a duty of care to Moore/SCMED.

           38) Whether Wright owed a duty of disclosure to Moore/SCMED.

           39) Whether Wright owed a duty of loyalty to Moore/SCMED.

           40) Whether Wright’s fiduciary duties to Black Duck required him to refrain from self-
               dealing at the expense of Black Duck and its other members.

           41) Whether Wright is personally liable for breaches of fiduciary duty committed by
               Wright through Black Duck.

           42) Whether Wright is personally liable for breaches of fiduciary duty committed by
               Wright through KrisJenn.

           43) Whether KrisJenn is liable for fiduciary breaches committed by Wright through
               KrisJenn.

    6. Knowing Participation in Breach of Fiduciary Duty
           44) The parties are not aware of any contested issues of law with respect to this claim.

    7. Tortious Interference with Contract
           45) The parties are not aware of any contested issues of law with respect to this claim.

    8. Promissory Estoppel
           46) The parties are not aware of any contested issues of law with respect to this claim.

                                                                                                 39
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 40
                                      of 43



    9. Money Had and Received
           47) The parties are not aware of any contested issues of law with respect to this claim.

    10. Unjust Enrichment
           48) The parties are not aware of any contested issues of law with respect to this claim.

    11. Civil Conspiracy
           49) The parties are not aware of any contested issues of law with respect to this claim.

    12. Nondischargeability
           50) Whether KrisJenn’s debts owed to Longbranch, DMA, and Moore in connection
               with the claims asserted in this adversary proceeding are nondischargeable under 11
               U.S.C. § 523.

    Claims Related to the Bigfoot Note Payments
    1. Breach of Contract
           51) The parties are not aware of any contested issues of law with respect to this claim.

    2. Conversion
           52) The parties are not aware of any contested issues of law with respect to this claim.

    3. Money Had and Received
           53) The parties are not aware of any contested issues of law with respect to this claim.

    4. Breach of Fiduciary Duty
           54) The parties are not aware of any contested issues of law with respect to this claim.

           55) Whether Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
               custodians and agents for payment with respect to the Bigfoot promissory note.

    5. Unjust Enrichment
           56) The parties are not aware of any contested issues of law with respect to this claim.

    6. Declaratory Claim
           57) The parties are not aware of any contested issues of law with respect to this claim.




                                                                                                 40
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 41
                                      of 43



 9.     List of Potential Witnesses
               1. Frank Daniel Moore
               2. Darin Borders
               3. Larry Wright
               4. David Strolle
               5. Hagan Chole
               6. George Pigg
               7. Craig Crockett
               8. John Terrill
               9. Adam McCleod
               10. John Muller

 10.    Estimated Length of Trial

        The parties estimate that trial will take approximately 24 hours.

 11.    Additional Matters

        The parties are not aware of any additional matters at this time.

 12.    Trial Exhibits
        The parties will separately file their respective exhibit lists. However, Plaintiff reserves
        the right to supplement this list based upon the Court’s Order allowing it to conduct
        additional discovery.


 Dated: January 4, 2021




                                   Signature on following page.
                                                                                                   41
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 42
                                      of 43



                                             Respectfully submitted,

                                             MULLER SMEBERG, PLLC

                                           By: /s/ John Muller
                                             C. John Muller IV
                                             State Bar No. 24070306
                                             john@muller-smeberg.com
                                             Ezekiel J. Perez
                                             State Bar No. 24096782
                                             zeke@muller-smeberg.com
                                             111 W. Sunset Rd.
                                             San Antonio, TX 78209
                                             Telephone: 210-664-5000
                                             Facsimile: 210-598-7357

                                             ATTORNEYS FOR DEBTORS


                                             BAYNE, SNELL & KRAUSE

                                          By: /s/ William P. Germany
                                            WILLIAM P. GERMANY
                                            State Bar No. 24069777
                                            1250 N.E. Loop 410, Suite 725
                                            San Antonio, Texas 78209
                                            Telephone: (210) 824-3278
                                            Facsimile: (210) 824-3937
                                            Email: wgermany@bsklaw.com

                                             ATTORNEY FOR THIRD-PARTY
                                             DEFENDANT LARRY WRIGHT




                                                                                 42
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
20-05027-rbk Doc#203 Filed 01/04/21 Entered 01/04/21 20:39:43 Main Document Pg 43
                                      of 43



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 4th day of January 2021:

 Michael Black                                      Natalie Wilson
 BURNS & BLACK PLLC                                 LANGLEY & BANACK, INC.
 750 Rittiman Road                                  745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                           San Antonio, TX 78212
 210-829-2022                                       210-736-6600
 210-829-2021 fax                                   lwilson@langleybanack.com
 mblack@burnsandblack.com                           Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.
                                                    Jeffery Duke
 Christopher S. Johns                               DUKE BANISTER MILLER & MILLER
 Christen Mason Hebert                              22310 Grand Corner Drive, Suite 110
 JOHNS & COUNSEL PLLC                               Katy, Texas 77494
 14101 Highway 290 West, Suite                      jduke@dbmmlaw.com
 400A                                               Counsel for Longbranch Energy, LP
 Austin, Texas 78737
 512-399-3150                                       William Germany
 512-572-8005 fax                                   BAYNE, SNELL, & KRAUSE
 cjohns@johnsandcounsel.com                         1250 NE Loop 410, Ste. 725
 chebert@johnsandcounsel.com                        San Antonio, Texas 78209
                                                    T- (210) 824-3278
 Timothy Cleveland                                  F- (210) 824-3937
 CLEVELAND | TERRAZAS PLLC                          wgermany@bskaw.net
 4611 Bee Cave Road, Suite 306B                     Attorney for Larry Wright
 Austin, Texas 78746
 512-689-8698                                       OFFICE OF THE UNITED STATES
 tcleveland@clevelandterrazas.com                   TRUSTEE
 Attorneys for DMA Properties, Inc.                 903 San Jacinto Blvd, Room 230
                                                    Austin, Texas 78701
                                                    shane.p.tobin@usdoj.gov
                                                    United States Trustee



                                                     /s/ John Muller
                                                    C. John Muller IV


                                                                                                 43
 KrisJenn Ranch, LLC and its Series and Larry Wright’s Proposed Pretrial Order
